Examiner’s Comment
CN 207442024 (cited on IDS dated 3/3/20), to Zhang Zhicheng, published 6/1/18, is not prior art because it falls under the exception of 35 USC 102(b)(1) because the disclosure was made by a joint inventor less than one year before the effective filing date (11/14/18) of this application.  Likewise, US 2019/00889081, published 3/21/19 is not prior art because it falls under the exceptions set out in 35 US 102(b)(2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833